Order, Family Court, Bronx County (Alma Cordova, J.), entered May 23, 2005, which adjudicated appellant a juvenile delinquent, upon her admission that she committed an act which, if committed by an adult, would constitute the crime of attempted assault in the third degree, and placed her on probation for a period of 12 months, unanimously affirmed, without costs.
The court properly exercised its discretion in adjudicating appellant a juvenile delinquent and imposing a term of probation (see e.g. Matter of Jonaivy Q., 286 AD2d 645 [2001]). In light of the seriousness of the underlying incident, which resulted in injuries to the victim, as well as appellant’s history of school *421disciplinary and truancy problems, the court adopted the least restrictive dispositional alternative consistent with appellant’s needs (see Matter of Katherine W., 62 NY2d 947, 948 [1984]). Concur—Tom, J.R, Marlow, Sullivan, McGuire and Malone, JJ.